                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
 v.                                       )    Case No. 3:-16-102
                                          )    JUDGE TRAUGER
 MICHAEL POTEETE                          )

        DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
                         COMPASSIONATE RELEASE

        Defendant Michael Poteete responds to address three aspects of the

government’s response to his compassionate-release motion.

        First, the Bureau of Prisons’ own records report that Poteete has the “Current”

“Health Problem” of “alcoholic liver disease,” and therefore the government’s reliance

on the distinction between “disease” and “damage” is unavailing. (D.E. 53, BOP

Medical Records at 36 and 89.) (See Response, R.64, PageID# 855.) These records

indicate Poteete falls in the category of individuals at high risk for serious

complications from Covid-19.

        Second, as the government concedes, to date there have been 266 inmates at

Poteete’s prison with confirmed cases of Covid-19. Since that prison has just 1,400

inmates, that means 20% of the inmates have had confirmed cases. Regardless what

protocols the BOP is following or intends to follow to limit the spread of the virus, the

BOP has simply failed to keep inmates in Poteete’s prisons safe from an

extraordinarily high risk of infection. Poteete certainly runs a serious risk of a Covid-

19 infection in prison.




      Case 3:16-cr-00102 Document 65 Filed 06/05/20 Page 1 of 3 PageID #: 864
      Third, the government emphasizes that Poteete has been convicted of three

violent crimes. Those crimes—armed robberies—were committed 23 years ago over a

span of 5 days. Since that time, Poteete has been compliant with the law except for

the underlying, nonviolent case and except for drunk driving offenses. As Poteete’s

motion has explained, he was long an alcoholic, but he has reformed since his arrest in

this case. In fact, Poteete committed the underlying crime in July 2015, and perfectly

complied with the law and conditions of pretrial release until he self-reported in

January 2019, about 3.5 years later. That conduct, in combination with his sound

release plan, firmly indicates that Poeteete is not a danger to society. He respectfully

asks that the Court grant him compassionate release.


                                        Respectfully submitted,



                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY (BPR #021885)
                                        Assistant Federal Public Defender
                                        810 Broadway, Suite 200
                                        Nashville, TN 37203
                                        615-736-5047

                                        Attorney for Michael Poteete




                                            2




   Case 3:16-cr-00102 Document 65 Filed 06/05/20 Page 2 of 3 PageID #: 865
                              CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2020, I electronically filed this pleading with the
U.S. District Court Clerk by using the CM/ECF system, which will send a Notice of
Electronic Filing to Joseph Montminy, Assistant United States Attorneys, Office of the
U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.



                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY




                                            3




   Case 3:16-cr-00102 Document 65 Filed 06/05/20 Page 3 of 3 PageID #: 866
